DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Annis (US 7620150) in view of Waechter et al. (US 6172369; hereinafter Waechter). 

Regarding claim 1, Annis discloses an apparatus for an x-ray system to generate x-ray images (title) of a breast (col. 2:17-21), the apparatus comprising: an x-ray source (12) arranged to emit a stream of x-rays (32); and a detector (40) disposed proximate to the source (12), the detector (40) comprising a hole (44) through which the stream of x-rays (32) is transmitted towards target tissue (at 4 of the breast (col. 2:17-21)), the detector (40) arranged to detect backscattered x-rays (from 8) resulting from incidence of the stream of x-rays (32) on the target tissue (at 4). 

Waechter teaches a plurality of gate lines (24) laid out in a first direction across a surface (col. 4:63-67) of the detector (fig. 1 and title); and a plurality of source lines (26) laid out in a second direction across the surface (col. 4:63-67) of the detector (fig. 1 and title), wherein the first direction is substantially perpendicular to the second direction (fig. 1). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Annis with the teaching of Waechter, since one would have been motivated to make such a modification for a detector that reduces bulk (Waechter: col. 1:32-33) and ease of design/manufacturing.

Regarding claim 5, Annis discloses wherein the stream of x-rays is a pencil beam (32). 

Regarding claim 8, Annis discloses wherein the hole (44) is positioned in substantially the center of the detector (40). 

Regarding claim 12, Annis discloses wherein the detector comprises a detector panel having a rectangular or square shape (col. 6:23). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Annis and Waechter as applied to claim 1 above, and further in view of Smith (US 2019/0212466). Note that Annis will also refer to US 2008/0043913 (hereinafter Annis (‘913)), since the U.S. Patent Application of Annis is a CIP of the U.S. Patent Application of US 2008/0043913.  

However, Annis fails to disclose a motor coupled to both the x-ray source and the detector, the motor to move the x-ray source and the detector in tandem along a scan trajectory. 
Annis (‘913) also teaches means (for 36) coupled to both the x-ray source (14) and the detector (20), the means to move (along 36) the x-ray source (14) and the detector (20) in tandem along a scan trajectory (figs. 3-4 and par. 7; via vertical translation). Smith teaches a motor (par. 112). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Annis with the teaching of Annis (‘913), since one would have been motivated to make such a modification for scanning a larger area (Annis (‘913): par. 7).
Furthermore, since the Examiner finds that the prior art (i.e., Annis) contained a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (i.e., Annis (‘913)) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Annis with the teaching of Smith, since one would have been motivated to make such a modification for more easily doing work with a motor.  
	
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Annis and Waechter as applied to claim 1 above, and further in view of Couture et al. (US 2020/0033274; hereinafter Couture). 

Regarding claim 3, Annis as modified above suggests claim 1. Annis further discloses coupling to both the x-ray source and the detector (col. 3:58-59); and a scan trajectory (abstract) to expose an area of the target tissue (at 4) to the stream of x-rays (32). 
However, Annis fails to disclose a support member coupled to both the x-ray source and the detector; and an actuator coupled to the support member and arranged to move the support member to move the x-ray source and the detector in tandem. 
Couture teaches a support member (of robot arm 102) coupled to both the x-ray source (114) and the detector (125); and an actuator (of robot arm 102) coupled to the support member and arranged to move the support member to move the x-ray source and the detector in tandem (fig. 2). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Annis with the teaching of Couture, since one would have been motivated to make such a modification for scanning a larger area (Couture: fig. 2).
Furthermore, since the Examiner finds that the prior art (i.e., Annis) contained a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (i.e., Couture) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 

Regarding claim 4, Couture teaches the support member comprising a first support member (of robot arm 102), the apparatus comprising: an articulated joint coupled to the first support member and the actuator (of robot arm 102); and a second support member coupled to the articulated joint (of robot . 

Claims 6, 13, 16-17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Annis and Waechter as applied to claim 1 above, and further in view of Annis et al. (US 4819256). 

Regarding claims 6, 13, and 23, Annis as modified above suggests claim 1 with a corresponding method and apparatus.
However, Annis fails to disclose wherein the stream of x-rays is a fan beam, the x-ray source comprising an x-ray pulse generation shutter to emit pulses of an x-ray pencil beam from the fan beam. 
Annis et al. teaches wherein the stream of x-rays is a fan beam (23), the x-ray source comprising an x-ray pulse generation shutter (30) to emit pulses of an x-ray pencil beam (34) from the fan beam. 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Annis with the teaching of Annis et al., since these means for making pencil beams in x-ray backscattering systems were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for simpler mechanical components (Annis et al.: with 30).

Regarding claim 16, Annis discloses wherein the stream of x-rays is a pencil beam (32). 

Regarding claim 17, Annis et al. teaches wherein the emitted stream of x-ray is a fan beam (23), the method comprising spinning an x-ray pulse generation shutter (rotating collimation disk 30) to emit the pulsed x-ray pencil beam (34) based in part on the x-ray fan beam (23). 

Regarding claim 22, Annis discloses wherein the detector comprises a detector panel having a rectangular or square shape (col. 6:23). 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Annis, Waechter, and Annis et al. as applied to claims 6 and 17 above, and further in view of Rothschild (US 2017/0358380). 
Annis as modified above suggests claim 6. Annis et al. further teaches the x-ray pulse generation shutter comprising: an opaque disk (30) including a plurality of apertures (31) disposed along a perimeter of the disk, the opaque disk position between the x-ray source (10) and the hole (between 41 and 42) in the detector (40); and a shutter means coupled to the opaque disk (30) and arranged to spin the opaque disk (rotating collimation disk 30) to form x-ray pencil beam pulses (34) to be transmitted through the hole (between 41 and 42) in the detector (40). 
However, Annis fails to disclose a shutter motor.
Rothschild teaches a shutter (104) motor (442). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Rothschild, since one would have been motivated to make such a modification for doing work more easily with a motor.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Annis and Waechter as applied to claim 1 above, and further in view of Turner (US 2013/0315369). 
Annis as modified above suggests claim 1. 
However, Annis fails to disclose wherein the detector comprises a detector panel having a substantially circular shape. 

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Annis with the teaching of Turner, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for a more compact size or a more pleasing shape.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Annis, Waechter, and Annis et al. as applied to claim 13 above, and further in view of Smith. Note that Annis will also refer to Annis (‘913), since the U.S. Patent Application of Annis is a CIP of the U.S. Patent Application of Annis (‘913).  
Annis as modified above suggests claim 13. 
However, Annis fails to disclose scanning the x-ray source and detector along the scan trajectory using a motor. 
Annis (‘913) also teaches scanning (along 36) the x-ray source (14) and detector (20) along the scan trajectory using a means (for moving along 36). Smith teaches a motor (par. 112). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Annis with the teaching of Annis (‘913), since one would have been motivated to make such a modification for scanning a larger area (Annis (‘913): par. 7).
Furthermore, since the Examiner finds that the prior art (i.e., Annis) contained a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (i.e., Annis (‘913)) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Annis with the teaching of Smith, since one would have been motivated to make such a modification for more easily doing work with a motor.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Annis, Waechter, and Annis et al. as applied to claim 13 above, and further in view of Couture. 
Annis as modified above suggests claim 13 and scanning along the scan trajectory (abstract). 
However, Annis fails to disclose scanning the x-ray source and detector along the scan trajectory using a robotic arm. 
Couture teaches scanning (abstract) the x-ray source (114) and detector (125) along the scan trajectory using a robotic arm (102). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Annis with the teaching of Couture, since one would have been motivated to make such a modification for scanning a larger area (Couture: fig. 2).
Furthermore, since the Examiner finds that the prior art (i.e., Annis) contained a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (i.e., Couture) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Annis, Waechter, and Annis et al. as applied to claim 13 above, and further in view of Turner. 
Annis as modified above suggests claim 13. 
However, Annis fails to disclose wherein the detector comprises a detector panel having a substantially circular shape. 
Turner teaches wherein the detector comprises a detector panel having a substantially circular shape (figs. 11-12: with 548). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Annis with the teaching of Turner, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for a more compact size or a more pleasing shape.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Annis, Waechter, and Annis et al. as applied to claim 13 above, and further in view of Charette et al. (US 2011/0103554; hereinafter Charette). 
Annis as modified above suggests claim 13. 
However, Annis fails to disclose at least one non-transitory computer readable medium, which comprising a plurality of instructions, which in response to being executed on a processor circuit of a x-ray device cause the processor circuit to implement the method. 
Charette teaches at least one non-transitory computer readable medium, which comprising a plurality of instructions, which in response to being executed on a processor circuit of a x-ray device cause the processor circuit to implement the method (pars. 69-70).
.

Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if amended to overcome the respective claim objection(s) set forth in the Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the above rejected claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884